        Case 2:15-cr-00496-WB Document 1018 Filed 08/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                       NO. 15-496-1
             v.

NAYEEM GORDON



                                       ORDER

      AND NOW, this 24th day of August, 2020, upon consideration of Defendant’s pro se

motion for compassionate release (ECF 1012) and the Government’s Response thereto (ECF

1016), IT IS ORDERED that Defendant’s Motion is DENIED.



                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
